﻿1.	Mr. President, the delegation of Guatemala is pleased to congratulate you on your election as President of this session of the General Assembly and we are certain that your outstanding qualities and diplomatic skills, your experience and thorough knowledge of international problems, as well as your devotion to the ideals of the United Nations, will be decisive factors for the orderly proceedings of our debates and for maintaining the delicate balance of conciliation in the resolutions that will be adopted at this thirty-second session.
2.	The delegation of Guatemala is also pleased to express its appreciation to Mr. Hamilton Shirley Amerasinghe for the excellent work that he did in guiding the thirty-first session of the General Assembly.
3.	My delegation extends to the delegations of the two new Members of our Organization, the  socialist Republic of Viet Nam and the Republic of Djibouti, its cordial welcome to this world body and offers them its co-operation in all undertakings that will contribute to the achievement of the purposes that we share in this universal forum.
4.	It is 2 great satisfaction for the delegation of Guatemala to express appreciation for the work done by the Secretary-General of the Organization, Mr. Kurt Waldheim, whom I had the honour to receive in my country a few months ago, and to-congratulate him on his tireless efforts on behalf of the maintenance of world peace and the strengthening of the mission which has been entrusted to the United Nations. Therefore, on behalf of the delegation which I head, I reaffirm our complete support for his endeavours and initiatives.
5.	I shall now refer to some of the items which my delegation considers to be far-reaching and which will be considered at this session.
6.	It has become evident in this Assembly that in our debates we attach priority interest to the item of international protection of human rights, which since the signing of the Charter at San Francisco has constituted one of the fundamental purposes of the United Nations.
7.	That concern is natural and understandable at a time when, in spite of incredible advances in science and technology, mankind is being harassed by a growing and ruthless wave of violence and by changing forms of civil and international struggle in which the human being is practically defenceless.
8.	The fact that we are here as representatives of the human race is reason enough for this forum to express the unanimous aspiration that the life, integrity and dignity of man should not suffer the abuses of governments or the blind and cruel attacks of terrorism. As representatives of governments, our unanimous aspiration must be translated into action designed to strengthen and develop the legal instruments and institutions required in order to prevent and repress violations of human rights and to guarantee the effective exercise of those rights.
9.	The security of the individual must be safeguarded against the excesses of State power. We must ensure the essential conditions of well-being for a dignified and useful life. We must also protect man against the brutal acts of terrorism, which are a threat to the personal integrity and freedom of innocent persons-whether citizens or government officials and diplomatic representatives-who are the victims of indirect action intended to achieve a political objective. Violence and lack of respect for human rights are the result of an interaction of abnormal social forces of which the consequences as well as the deep roots must be combated.
10.	The action of the international community must be strongly directed toward preventing and eradicating violence from wherever u comes and whatever its ostensible motivation. Just as individuals must be protected from the excesses of governments, they also must be guaranteed security against the crimes of terrorism. these are two different manifestations of the same disease which afflicts mankind, namely, violence.
11.	The Government of Guatemala actively participated in the action undertaken by the United Nations which led to the proclamation of the Universal Declaration of Human Rights, which was signed in Paris in 1948, as well  as in the International Covenants which supplement it.
12.	Those cardinal principles were incorporated in the Constitution of Guatemala, in its broad protection of individual guarantees and social rights, and are part of our internal legal system.
13.	My Government also signed the American Convention on Human Rights, known as the Pact of San Jose, which we helped to frame and which establishes effective agencies for the protection of the observance of those rights at the regional level. That Convention has been submitted for the approval and prompt ratification of our domestic institutions.
14.	The Government of Guatemala has at all times considered that the most effective way of ensuring the protection of human rights is through international conventions, both world-wide and regional. Unilateral actions or pressures, however worthy their motives, can always be considered as forms of intervention which are prohibited in relations among States.
15.	For more than 25 years, the Government of Guatemala has been in favour of establishing an office of
United Nations High Commissioner for Human Rights, with responsibility for ensuring that the necessary procedures are followed in order to secure and guarantee respect for those rights.
16.	It is the conviction of my Government that the Commissioner, because of his technical competence, would be the proper person to (ill the existing gap which some private associations, whose conclusions are frequently formulated through generalizations or unproven accusations, are seeking to fill more through enthusiasm than equanimity.
17.	In conclusion, I wish to state that the delegation of Guatemala will sponsor a proposal to establish the office of the United Nations High Commissioner for Human Rights.
18.	With respect to international co-operation, which is one of the most relevant activities of the United Nations, the delegation of Guatemala wishes to express its concern, because the goals and targets set for the United Nations Second Development Decade have in practice not been fully implemented, that is to say, it has not been possible to consolidate a generous policy of co-operation as the only way to achieve universal stability.
19.	International, co-operation becomes more essential every day and coexistence in a community of peoples seeking to strengthen peace in the mere absence of conflict is very difficult, because the desired security can be jeopardized as long as two thirds of the peoples of the world still live in conditions of dire insufficiency. The elimination of the scourges which cause such insufficiency must be achieved on a world-wide scale and as a genuine crusade demanding intensive and accelerated common action.
20.	The United Nations can have no programme more noble or more promising than the promotion of development, since we live in a world which is forever in movement, with intercommunication made possible by the impressive advance of technology and science, and it is therefore impossible to remain indifferent to the backwardness of innumerable nations, which also leads to situations which are a danger to all. Development beyond and above frontiers and ideologies is a goal that must be achieved as early as possible in order to bring about a more balanced and harmonious world, in which conditions of well-being are within everyone's reach.
21.	The delegation of Guatemala considers it fitting to refer to the failure of the United Nations Negotiating Conference on a Common Fund under the Integrated Programme for Commodities, held this year, because we, as a developing country, had set great hopes on those efforts. The Conference was one of those landmarks in international relations which sometimes do not arouse the attention they deserve, even though this was the first conference convened by the United Nations specifically to negotiate a new instrument which could become a vital part of the new international economic order.
22.	The common fund is no great novelty in terms of structural change since it is intended only to assist in the establishment and better operation of international agreements on commodities. What is novel is the plan to add to these arrangements international financing to support and promote agreements on trade.
23.	It is regrettable that the Conference was unable to take any specific decision on this very important item, not even on questions of principle. Yet we must not waver in our hope that negotiations on the common fund will continue, because for the developing countries this fund is still a key element in the urgently needed reform of the world economy.
24.	My delegation looks forward with optimism to the holding of the United Nations Conference on Technical Co-operation among Developing Countries to be held in the spring of next year, since it will constitute a useful forum for the developing countries to share their knowledge and experience.
25.	Now the industrial nations must realize the urgent need for them to increase substantially their contributions to development and to achieve structural changes in the international system. This is the true meaning of the interdependence of nations and one of the cardinal points of world peace.
26.	In the context of international co-operation for development, the delegation of Guatemala considers it appropriate to express its support for the establishment of the International Fund for Agricultural Development, which represents an important effort of the international community to increase food production throughout the world. The Fund is a scheme in which both industrial countries and the developing countries would participate with specific and far-reaching objectives that would lead to a general improvement in rural activity throughout the world.
27.	My delegation considers that, in order to attain development targets, basic conditions must be created that would promote development at all levels, including conditions designed to establish a balance in international trade. To this end the developed countries must apply, improve and expand the system of generalized non-reciprocal and non-discriminatory tariff preferences for the developing countries.
28.	It is the unavoidable duty of every State to co-operate to achieve stability in the export prices of the developing countries in relation to import prices, so as to ensure just and equitable terms of trade so that prices will be remunerative for the producer and acceptable to the consumer, with a view to a balanced expansion of the world economy.
29.	We must make it clear that international co-operation for development is a shared objective and the common duty of all States, which must all c. operate with the efforts of the developing countries to accelerate their economic and social well-being, with strict respect for the legal equality of States and without conditions that undermine their sovereignty.
30.	The Guatemalan delegation recognizes that the Members of the United Nations are co-operating effectively by intensifying the economic and social development of developing countries in many ways. One of its most important instruments is UNDP, and my Government considers its resources should be increased, particularly by the industrial countries, so that UNDP can execute indispensable projects in the poorer nations.
31.	As regards the United Nations Conferences on the Law of the Sea, the Government of Guatemala regrets that the negotiations held so far have been so slow, making it impossible to overcome the obstacles that prevent the signing of an international instrument reflecting the established aims.
32.	The delegations of Guatemala expresses its most sincere hope that at the forthcoming sessions of the Third United Nations Conference on the Law of the Sea Governments will do their utmost to arrive at an international treaty that will finally achieve the global regulation of a subject so vital to the future of mankind.
33.	The Government of Guatemala has been striving to establish the mechanisms necessary to accelerate the process of integral development for our people in an atmosphere of peace and with total respect for human rights, within the context of freedom and the complete exercise of democracy.
34.	My Government is aware that raising the standard of living of the people of Guatemala depends mainly on our own efforts, but we also recognize that international co-operation is most important within a world development strategy.
35.	Since the earthquake which afflicted my country on 4 February 1976 my Government has made a major effort to accelerate the process of national reconstruction without setting aside the execution of projects developed within an organic development plan, acting in conformity with the motto proclaimed by the President of Guatemala, General Kjell Eugenio Laugerud, as the goal of his administration:  To rebuild without ceasing to produce .
36.	The international community has been assisting my Government in its arduous task of reconstruction in the devastated areas, and we take the opportunity to reiterate our gratitude in this world forum for that generous co-operation.
37.	We reiterate our support for United Nations principles, particularly those which are vital for the harmonious existence of nations, such as sovereignty, territorial integrity, non-intervention, compliance in good faith with international obligations, the promotion of international social justice and international co-operation for development.
38.	Throughout its history my country has kept alive its faith in the pacific settlement of disputes among nations. We have proved this in our bilateral relations, and we have defended this principle at the international level.
39.	Guatemala, which has actively participated in the United Nations since its foundation, will continue to play its part to the full so that the world Organization may attain the objectives and purposes it has set itself since its inception, and will continue to maintain respect for the principles which led to its establishment.
40.	Nevertheless, my Government is concerned because among some of the Members of this world Organization, which is made up of peace-loving States, there still exist, 32 years after its foundation, acute situations of conflict which maintain virulent hotbeds of tension in various regions of the planet and threaten the stability of peace in a world that is increasingly interdependent as regards both good and bad fortune
41.	We must nevertheless recognize the success of the United Nations in avoiding the possible conflagrations which have loomed ominously over international peaceful coexistence. We should not be discouraged because that success has not included some cases which, regrettably, are still critical, and we must keep our faith that, with goodwill and a shared spirit of sacrifice, just and satisfactory solutions will be arrived at.
42.	The delegation of Guatemala expresses its pleasure and reiterates its solidarity with the people of Panama because of the agreements recently signed with the United States of America on the inter-oceanic Canal which meet the desire of that sister nation to obtain more favourable status over 1 the important means of communication which is part of its ' national territory We congratulate both contracting parties for the understanding and conciliatory manner in which, by means of dialogue, they have succeeded in resolving a question that was debated at length and was of world interest, and is particularly of continental interest.
43.	The example of the Panama Canal reaffirms our conviction that, with good faith and a spirit of mutual sacrifice among the parties to a dispute, conciliatory formulas can be found which will guarantee relations of peace and, accordingly, relations of friendship and co-operation among peoples. We express the hope that the agreements signed will be approved by the respective constitutional mechanisms of both nations.
44.	By means of fruitful negotiations we have practically eliminated the acute problem of the Panama Canal. But on the American continent there still subsist the colonial enclaves of Belize in Guatemala and of the Islas Malvinas in the Argentine Republic which, like the case of Gibraltar in Spain, are painful vestiges of British usurpations in territories extracted from sovereign States at times of boundless imperial expansion.
45.	When Guatemala entered the United Nations more than three decades ago, our Government had pending a solution at the international level of its claim over the Guatemalan territory of Belize. In the world Organization we placed our hope for a just and equitable arrangement.
46.	For more than a century in vain we have made this claim to the United Kingdom of Great Britain and Northern Ireland over that territory occupied by that great Power, and my Government expressed its clear and definite reservation on this on entering the Organization.
47.	On many opportunities throughout those 32 years which have elapsed, the Government of my country stated before this forum the historical background and the basis of the just claims of the people of Guatemala over a territory which legitimately belongs to it and of which we were deprived by force.
48.	Belize is not an isolated case. It is one of the vestiges of British occupation of Central American lands during the last century when the prospect of building an inter-oceanic Canal over that territory led the Imperial Power to annex major parts of the territories of the States of Honduras, Nicaragua and Costa Rica, which were later returned to their rightful owners through the pressure of international circumstances.
49.	At that same time, in 1859, the British occupation of Belize, exceeding the agreed-upon frontiers, extended southward over lands which until then had been under Guatemala's effective sovereignty and occupation. It is from these new occupations and setting of new frontiers that there arose the territorial dispute to which the two Governments are still parties today.
50.	As years went by, the population of the Territory of Belize grew, with people coming from different places, and they have swelled the ranks of the resident Guatemalan families. My Government recognizes that the interests and legitimate aspirations of that local population which has developed in Belize must be respected and taken duly into account in any settlement of the dispute which is agreed to between Guatemala and the United Kingdom.
51.	Within this political context and in accordance with the fundamental purposes of the United Nations, my Government has been negotiating with the United Kingdom. These negotiations have become more intensive in recent years with a view to finding a conciliatory formula which will at the same time satisfy Guatemala's vital interests and rights and those of the population of Belize which is now under the colonial responsibility of the British Government.
52.	In the negotiations which have been held between both Governments very significant advances have been attained, and although some divergences subsist between the parties, we trust that in the near future negotiations will lead to a just, honourable and satisfactory settlement for all.
53.	The recent example of the agreement between the United States of America and Panama regarding the Panama Canal, a problem which seemed to be extremely difficult to solve, reaffirms our conviction that there is no dispute between States, however involved, which cannot be settled by peaceful means.
54.	This leads us to the optimistic hope that the three problems-those of Belize, the Islas Malvinas and Gibraltar-will soon be solved by means of dialogue and recognition of the validity of those claims.
55.	In so far as Guatemala is concerned, my Government wishes to place on record before this august Assembly that we are most willing to continue the negotiating process with the United Kingdom for the purpose of reaching an early settlement to the protracted controversy over Belize.
We trust that it is in this same spirit of understanding and equity that the other side will negotiate so as to prevent situations of tension which might arise when a nation finds that its hopes for justice for its legitimate claims are dashed. We also hope that this negotiating process, now being conducted in a friendly climate will not be disturbed by undue pressures from countries alien to the dispute which, far from contributing to the solution of the problem, may render it more acute and complex.
56.	With the example of the Panama Canal, we would like to think that the international community is living in an era auspicious for negotiating solutions; and it is on this that we base our hope that, by means of dialogue and understanding, tensions may be alleviated and a solution found for the serious problems of the Middle East, leading to a peace based on the coexistence and brotherhood of man, as well as the reconciliation of the interests of all the peoples of the region.
57.	The problem of the reunification of Korea still awaits solution. It too must be settled by peaceful means. My delegation therefore considers that it would be desirable for both South Korea and North Korea to resume the dialogue, at present suspended, so as to achieve a lasting peace on the Korean peninsula and, if possible, arrive at a non-aggression pact. Moreover, and as a temporary measure both Koreas, North and South, might be admitted to the United Nations in accordance with the principle of universality enshrined in the very Charter of our Organization.
58.	The delegation of Guatemala has spoken on repeated occasions in this Assembly, and we do so now, to condemn the practices of apartheid and other discriminatory policies which keep southern Africa in a perpetually explosive situation. We trust, furthermore, that the problems of Rhodesia and Namibia may be resolved by the peaceful means available under international law, so as to guarantee the human rights of the broad masses of the populations which are now held in thraldom in those territories.
59.	Those comments on some of the problems that are before the United Nations for consideration and in respect of which intense activity has been undertaken to find the best solutions prove the constant support of my country for the principles and purposes set out in the fundamental Charter which we signed in San Francisco, California, in 1945. What is more, they are proof of our desire for its correct application without political interpretations that may distort it and that may entail serious threats for international peace and security and for the sovereignty, independence and territorial integrity of States Members. We most sincerely hope that the purposes of the Organization at this thirty-second regular session of the General Assembly will be fully met.
